Citation Nr: 0504415	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  99-05 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to the payment of improved pension benefits on 
and after September 1, 1998, at a rate in excess of that 
provided by law for a veteran with one dependent child.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel

INTRODUCTION

The appellant had active military service from October 1974 
to March 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1998 administrative decision by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In March 1999, the appellant and his 
representative appeared at a hearing held at the RO before a 
Hearing Officer.  A transcript of that hearing is of record.  
In January 2005, the appellant withdrew his request for 
another hearing to be held before the Board in Washington, 
D.C.  


FINDINGS OF FACT

1.  The appellant has been awarded improved pension benefits, 
effective from August 1994.  

2.  As of September 1, 1998, the evidence establishes, and 
the appellant does not dispute, that he had only one 
dependent child.  


CONCLUSION OF LAW

Entitlement to the payment of improved pension benefits on 
and after September 1, 1998, at a rate in excess of that 
provided by law for a veteran with one dependent child is not 
established.  38 U.S.C.A. § 1521 (West 1991 & Supp. 1998, 
West 2002); 38 C.F.R. § 3.23 (1998-2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The essential facts in this case have been fully developed 
and are not in dispute.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
has no effect upon an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
in the matter.  Manning v. Principi, 16 Vet. App. 534 (2002).  

Improved pension benefits are based upon countable annualized 
income, which must be below certain specified annualized 
income limits.  In addition, pension payments are reduced on 
a dollar-for-dollar basis below the established annual limit 
by the claimant's actual countable annual income.  
38 U.S.C.A. § 1521.  The annualized income limits are 
specified at 38 U.S.C.A. § 1521, and increased from time to 
time.  These annualized income limits also vary depending 
upon the number of the veteran's dependents.  See 38 C.F.R. 
§ 3.23; M21-1, Part I, Appendix B.  

The appellant applied for improved pension benefits in August 
1994.  On the application form, he indicated that he was 
separated from his wife (for whom he has never claimed 
benefits and has never submitted documentary proof of their 
marriage); and that he had two children under the age of 18:  
[redacted], born in February 1980, and [redacted], born in November 
1992.  

Entitlement to improved pension benefits was eventually 
granted, effective from the date of claim in August 1994.  
However, instead of being paid these benefits at the rate for 
a veteran with two dependent children, the veteran was 
erroneously initially awarded and paid improved pension 
benefits at the rate for a veteran with four dependents.  
When this error was discovered, the appellant was not charged 
with the resulting overpayment, calculated as $11,090.20.  He 
was allowed to keep these excessive payments because they 
resulted solely from administrative error by VA.  See 
38 U.S.C.A. § 5112(b)(10).  

However, effective September 1, 1998, the appellant's pension 
award was reduced to pay him improved pension benefits at the 
rate prescribed by law for a veteran with one dependent child 
([redacted] was over age 18 by this time and no longer qualified as 
a dependent child), and the present appeal was initiated and 
perfected.  

The appellant has argued that he became financially dependent 
upon the erroneous award of pension benefits, and that his 
pension award should be continued at the legally incorrect 
rate until he can stabilize his financial situation.  The 
Board can find no legal basis for granting the appeal.  Since 
September 1, 1998, the appellant has been paid improved 
pension benefits at the rate prescribed by law for a veteran 
with one dependent child, which is the legally correct rate 
of payment.  The law does not provide for the continuance of 
a legally incorrect and excessive award of pension benefits 
for the reasons advanced by the appellant.  Accordingly, a 
denial of this appeal is in order because of the absence of 
legal merit.  See Sabonis v. Brown, 6 Vet.App. 426 (1994).  


ORDER

The appeal is denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs


